Citation Nr: 1609621	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  07-37 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board most recently remanded these matters in May 2015 for additional development.  The additional development was necessary to comply with VA's duty to assist and with a February 2014 Order by the United States Court of Appeals for Veterans Claims (Court) that incorporated a February 2014 Joint Motion for Partial Remand (Joint Motion).  The AOJ conducted the requested development and readjudicated the claim in a September 2015 supplemental statement of the case (SSOC), so the Board may proceed to the merits.   See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

In December 2015, the Veteran waived AOJ consideration of the evidence he submitted in support of his claim since the most recent Statement of the Case and requested that the Board consider the new evidence and proceed with adjudication of the appeal.  Also, to the extent the record contains other evidence not submitted by the Veteran (e.g. a November 2015 VA examination of the Veteran's foot), the evidence is not pertinent to the issues on appeal.  Therefore, the Board need not remand the matter for consideration of that evidence.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's back disability did not begin during and was not otherwise caused by his military service.

2.  The Veteran's bilateral knee disabilities did not begin during and were not otherwise caused by his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for bilateral knee disabilities have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's current claimed back and knee disabilities include arthritis which is one of the chronic diseases listed under 38 C.F.R. § 3.309(a).  Therefore, the Board has considered and applied the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claims.  However, as will be discussed in more detail below, the evidence is against finding a continuity of symptomatology of arthritis of the back or knees.  Service connection on this basis is not warranted.
	
For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

I. Service Connection: Back Disability

The Veteran seeks entitlement to service connection for a back disability.  The medical evidence will be discussed in more detail below, but the record establishes an in-service back injury (strain) and a current back disability.  Therefore, the determinative element of the Veteran's claim is whether there is a nexus between the in-service injury or disease and the current disability.  See Shedden, 381 F.3d at 1167.

The Veteran has offered his own etiological opinion, but the record contains no indication that the Veteran has the specialized education, training, or experience needed to determine the etiology of his back disability.  This is particularly so where the Veteran has had multiple back disabilities (e.g. degenerative disc disease, osteoarthritis, and in-service lumbosacral strain) with potentially overlapping symptoms (e.g. pain) and the proper diagnosis of the conditions generally requires specialized medical training and/or diagnostic testing.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the Veteran's opinions regarding the etiology of his back disabilities are not competent evidence in the circumstances of this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board has, however, considered the lay statements to the extent they are relevant in evaluating the relative weight to be accorded the etiological opinions of the medical professionals who treated or examined the Veteran.

The Veteran's service treatment records contain a complaint of back pain in 1982 precipitated by lifting equipment.  He was found to have a muscle strain.  On his separation examination in July 1982, the Veteran noted he had a strained back, although the examiner found his spine to be normal upon examination.

In 1988, the Veteran injured his back at work when bending to lift a steel cable.  He received workman's compensation for that injury.  Subsequent diagnostic imaging studies (both x-rays and an MRI) in April 1988 were normal.  The Veteran reports painful radiculopathy since the second back injury.  He was hospitalized in January 1989 for acute/chronic lumbosacral strain, but imaging studies were again normal except for a hemangioma in the L4 vertebral body.  Thereafter, he continued to experience back pain and radiculopathy.  He has subsequently been diagnosed with degenerative disc disease, radiculopathy, and osteoarthritis of the spine.  See, e.g., November 2014 VA Examination (summarizing medical history and prior diagnoses).

As noted above, the central issue is whether there is a nexus between the in-service event or injury and his current back problems.  The facts that his exit examination was normal (though he reported pain), that diagnostic imaging in 1988 and 1989 were normal (except for the hemangioma), and that he first reported radiculopathy in connection with the 1988 work-related injury weigh heavily against finding that the Veteran's current back disabilities diagnosed as degenerative disc disease, radiculopathy, and osteoarthritis were actually present during the Veteran's service or within the presumptive period after service.  Therefore, the nexus issue is whether the in-service injury is etiologically related to the disabilities which had onset many years after his active service.

The record contains numerous etiological opinions.  The Board will summarize them in chronological order.

The Veteran submitted a June 1998 private opinion which read, in its entirety:

In reference to his back pain as well as degenerative joint disease in both knees, it is quite possible that they are a sequela of injury sustained while on active duty, especially paratroopers are prone to developing these type of injuries which initially might not be noticeable but develop later in their life.  Since the physical examination at time of separation has recorded strained back muscles, bruised knees the origin of his present orthopedic condition could be strained to this time.  At the time of separation no X-rays were done and no orthopedic evaluation of this condition was conducted.  The veteran apparently had only a routine physical examination done; not by a specialist who could have missed the fine points of his injuries.  Therefore, with those three conditions to the left knee, back and left ankle, one could claim that they are the sequela of the veteran's injuries while on active duty.

He submitted a second private opinion, dated January 2000, which stated, in full:

This is to confirm that [Veteran] has problems with his back and both knees.  While in the military, he injured his back at least twice.  Patient has been treated at the VA hospital and here for his back pains and both knee pains.  His back and left knee problems started while in the military and over the years, they have become progressively worst. [sic]

The Veteran was afforded a VA examination in February 2011.  He told the examiner that he had strained his back in 1982 while lifting a tent.  The examiner diagnosed degenerative disc disease of the lumbar spine with mild functional limitations.  The examiner stated he was "unable to establish a nexus to current medical claims without appropriate service medical records review."

In June 2011, the claims file was returned to the same examiner for purposes of an addendum opinion with review of the claims file.  After review of the file, the examiner opined that the Veteran's degenerative disc disease was less likely than not related to his complaints in service.  He explained that medical expertise does not currently exist to predict the progression of degenerative disc disease in individuals, so there is "no objective evidence to support worsening beyond natural progression."

The Veteran underwent another VA examination in November 2014.  The VA examiner conducted a comprehensive physical examination, noting diagnoses of degenerative disc disease, radiculopathy, and osteoarthritis (as well as the in-service back strain), reviewed the service records, recounted the Veteran's medical history, and discussed the relevant diagnostic imaging studies.  The examiner opined that the Veteran's current back disabilities were "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner provided a detailed rationale.  He noted the in-service complaints appeared to be an acute strain, the Veteran had a post-service strain in 1988, that the 1988 and 1989 diagnostic imaging results were normal (except for the hemangioma), and that onset of "mild degenerative changes" were first noted in 2007.  He explained that the Veteran's back disabilities were more likely than not related to the "process of aging, intrinsic disc loading, severely elevated BMI, cumulative life activities and genetic factors."  He further opined that the preponderance of medical evidence does not support acute, recurrent and/or chronic lumbar strain as a direct proximate cause of lumbar spine degenerative disc disease or osteoarthritis.  He stated his opinion was based on review of the claims file, diagnostic imaging, clinical interview with physical examination, review of the medical literature, and his training and experience as a clinician.

The Board must evaluate and assign probative weight to these competing opinions.

The 1998 opinion indicates that a causal nexus is "possible" and "could" exist, rather than that it is at least as likely as not that there is a causal nexus.  This sort of language is not sufficiently definite to meet the requisite standard of likelihood (e.g. at least 50% probability).  See Bloom v. West, 12 Vet. App. 185, 187 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").  The Board gives this opinion no weight given its speculative nature, particularly where the opinion fails to address post-service injuries and gives significance to the absence of diagnostic imaging performed at discharge without noting the normal post-service x-rays and MRIs.  At most, the opinion establishes that a link is possible.  The Board assigns the 1998 private opinion no probative value.

The 2000 private opinion merely states a conclusion with the sole rationale being that the Veteran's condition had "become progressively worst [sic]."  "A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  The Board assigns the opinion no probative value.  The assignment of no probative value is based on the physician's failure to acknowledge a post-service injury which could explain the worsening and on his failure to discuss normal post-service diagnostic imaging studies.  These and other pertinent factors were discussed in detail by the November 2014 VA examiner, giving the Board a basis to conclude that the 2000 private opinion should be assigned no probative weight (particularly in relation to the November 2014 opinion) because the 2000 private opinion fails to engage the relevant medical issues in any meaningful manner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative weight of an opinion comes from its reasoning); see also Owens, 7 Vet. App. at 433.

The only other nexus opinions are against the Veteran's claim.  For reasons discussed in the February 2014 Joint Motion, the Board assigns the February 2011 VA examiner's opinion no probative weight.

This leaves the detailed November 2014 VA examiner's opinion.  As the summary above shows, the examiner conducted a thorough examination and review of the relevant facts and medical principles, including the Veteran's medical history, prior diagnostic imaging studies, the pertinent medical literature, and a detailed clinical interview and physical examination.  The examiner provided a reasoned medical explanation connecting his negative nexus opinion with supporting data (including medical facts specific to the Veteran and medical principles derived from the literature as well as the examiner's training and experience).  The opinion is thorough, carefully explained, and persuasive.  The Board assigns it substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Consequently, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran's back disabilities were incurred in active service or were caused by any event or injury during his active service.  The benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a back disability is denied.

II.  Service Connection:  Bilateral Knees

The Veteran has asserted in multiple statements that his current bilateral knee disability is due to repetitive trauma incurred in service as a paratrooper.  According to his DD-214, the Veteran's military occupational specialty was tactical wire operator and he was awarded the Parachutist Badge.  In a June 2008 statement, the Veteran contended he jumped more than the five times required to get his Parachutist Badge.  Although the RO obtained the Veteran's personnel records, a log of the Veteran's jumps was not available, but the fact that he jumped out of planes multiple times is not in dispute.

His service treatment records show treatment in July 1979 for an abrasion and contusion on his left knee.  In January 1980 he was assessed with a compression injury to his left knee after complaining of having a bruised knee for two days.  Several days later increased crepitus was noted in his left knee.  In February 1980 possible early chondromalacia was noted.  In March 1980 he again sought treatment for his left knee, complaining it had been in pain for eight months.  He reported injuring the knee during basic training.  He was assessed as having possible tendonitis.  On the Veteran's June 1982 separation examination, he listed having bruised knees, although the examiner noted a normal musculoskeletal system and lower extremities upon examination.

As with the back disability claim, two of the three elements of the Veteran's bilateral knee disabilities claim are not in dispute.  Specifically, the evidence establishes both an in-service injury and current disabilities.  Therefore, the remaining, determinative issue is whether there is a nexus between the in-service injuries and his current knee disabilities.

The Board acknowledges the Veteran's own opinions regarding the nexus element.  However, for the same reasons discussed in connection with his back claim, the Board finds that, in the circumstances of this case, this lay Veteran is not competent to provide probative medical evidence regarding the correct diagnosis and etiology of his current bilateral knee disabilities.  See Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45; Jandreau v. Nicholson, 492 F.3d at 1377.  The Board has, however, considered the lay statements to the extent they are relevant in evaluating the relative weight to be accorded the etiological opinions of the medical professionals who treated or examined the Veteran.

The 1998 and 2000 private nexus opinions set forth above address the bilateral knee conditions.  The Board will not repeat those opinions here.  

In October 1999 the Veteran was seen for a private rheumatologic evaluation.  The report notes that the Veteran reported having injured his knees in service in 1979 and experiencing pain and swelling since that time.  On examination, the doctor found the Veteran's knees have periarticular tenderness with soft tissue swelling and small bilateral effusions of the left knee greater than the right.  The Veteran had a decreased ability to fully flex his knees.  An x-ray and MRI of the right knee were found to be normal.

The Veteran was afforded a VA examination in September 2007.  The Veteran told the examiner he had injured his left knee in basic training.  The examiner noted the Veteran had undergone multiple arthroscopic surgeries and assessed him with mild residual degenerative changes.  He noted no objective evidence of ligamental laxity.  The examiner opined that it would be mere speculation to state that any current knee problems are related to the Veteran's service and his parachute jumps.

An October 2010 private MRI showed in the right knee a partial tear in the proximal patellar tendon, reactive bone marrow edema in the inferior patella, prepatellar bursitis, and mild cartilage loss with a medial femoral condyle chondral ulcer.  The left knee showed chondromalacia.

In February 2011 the Veteran underwent another VA examination.  The examiner diagnosed him with a meniscal tear of his left knee, a Baker's cyst, and mild functional limitations.  In his right knee, the examiner diagnosed a partial tendon tear, bursitis, osteoarthritis, and mild functional limitations.  The Veteran reported that he started having pain in his left knee while jogging and reinjured it playing football in service (he did not cite the jumps).  He reported his right knee pain began while jogging in service.  After reviewing the Veteran's service treatment records, in June 2011 the VA examiner opined that it was less likely than not that the Veteran's bilateral knee disabilities were related to his complaints in service.

The Veteran was afforded another VA examination in November 2014.  The examiner conducted a clinical interview with the Veteran and performed a thorough physical examination.  He opined that the Veteran's bilateral knee disabilities are "less likely than not related to his active duty service where he was only seen for left knee condition."  The examiner noted the complaints of knee pain at separation as well as the normal physical examination at that time.  He also discussed post-service diagnostic imaging including normal x-rays in 1998 and 1999, normal MRIs in 1999 and 2002, and a normal 2007 bone scan.  He noted the diagnosis of the Veteran's current disabilities well after service which supports the conclusion that the Veteran's disabilities had onset after service and after the presumptive period following discharge.  He provided an alternate etiology for the Veteran's current disabilities including that the disabilities were at least as likely than not related to "a process of aging, body habitus [elevated BMI], and cumulative life experience."  The examiner also noted his review of relevant medical literature as well as his training and decades of clinical experience as the basis for his opinions.

The medical evidence directly addressing the nexus issue consists of the above evidence (with additional references in treatment records to the Veteran's lay reports of medical history, but without setting forth a reasoned basis for any etiological conclusions expressed or implied).

The 1998 and 2000 private nexus opinions do not merit the assignment of any probative weight.  The opinions are conclusory and fail to address relevant medical history and post-service medical evidence (including post-service injuries, normal post-service diagnostic imaging, etc).  Stefl, 21 Vet.App. at 124; Nieves-Rodriguez, 22 Vet. App. at 304; Bloom, 12 Vet. App. at 187.  Further, it should be noted that the 2000 private opinion does not relate the Veteran's right knee pain to service at all.  The Board assigns the 1998 and 2000 private opinions no probative weight.

The 2007 VA examiner opined that a favorable conclusion would require speculation, but he did not state a contrary conclusion to the requisite degree of certainty.  The 2007 opinion has no probative weight either for or against the claim.  In addition, the Board assigns the 2011 VA examiner's opinion no probative weight for the reasons set forth in the February 2014 Joint Motion.

This leaves the detailed November 2014 VA examiner's opinion.  As discussed above, the examiner provided a reasoned medical explanation connecting his negative nexus opinion with supporting data (including medical facts specific to the Veteran and medical principles derived from the literature as well as the examiner's training and experience).  The opinion is thorough, carefully explained, and persuasive.  The Board assigns it substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Consequently, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran's bilateral knee disabilities were incurred in active service or were caused by any event or injury during his active service.  The benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for bilateral knee disabilities is denied.

III.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including July 2008, October 2008, and February 2011.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran also received additional notice in the various rating decisions, statements of the case, and Board decisions.  VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA examination records, VA medical records, and private medical records with the claims file.  The Board notes that the RO obtained the available private records specifically mentioned in the February 2014 Joint Motion and the Board's May 2015 Remand.  The Veteran has not identified any records aside from those that are already associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

With respect to examinations, the Veteran was afforded VA examinations in September 2007, February 2011 (with a June 2011 opinion), and November 2014.  For the reasons set forth above, the 2007 and 2011 examinations and opinions are inadequate.  However, the November 2014 VA examination and opinions are adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Notably, the examiner provided a full and thorough discussion of the medical evidence, the relevant medical literature, and the reasoning underlying his conclusions.  VA has no obligation to obtain further medical examinations or opinions in connection with the claims at issue.  See 38 U.S.C.A. § 5103(A)(d); see also Wells, 326 F.3d at 1384.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


